Case 1:19-cv-00645-CMH-TCB Document 1 Filed 05/24/19 Page 1 of 9 PageID# 1




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA

___________________________ _______________
TRUSTEES OF THE PLUMBERS AND               )
PIPEFITTERS NATIONAL PENSION FUND          )
103 Oronoco Street                         )
Alexandria, VA 22314                       )
                                           )
                 and                       )
                                           )
TRUSTEES OF THE INTERNATIONAL              )
TRAINING FUND                              )
103 Oronoco Street                         )
Alexandria, VA 22314                       )
                                           )
      Plaintiffs,                          )
                                           )
                      v.                   ) Civil Action No._________
                                           )
JLB CONSTRUCTION ENTERPRISES, INC.         )
4331 US Highway 45 S                       )
Harrisburg, IL 62946                       )
                                           )
Serve:                                     )
 Registered Agent & President              )
 Jeffrey Lee Bryant                        )
 4331 US Highway 45 S                      )
 Harrisburg, IL 62946                      )
                                           )
                      Defendant.           )
__________________________________________ )

                                          COMPLAINT

               (FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT;
                TO COLLECT CONTRIBUTIONS DUE TO PLAINTIFF FUNDS
                    AND TO ENJOIN VIOLATIONS OF THE TERMS OF
                            EMPLOYEE BENEFIT PLANS)

                                             PARTIES

               1.      Plaintiffs Trustees of the Plumbers & Pipefitters National Pension Fund

(hereinafter the "National Pension Fund") are the trustees of a multi-employer employee benefit plan
Case 1:19-cv-00645-CMH-TCB Document 1 Filed 05/24/19 Page 2 of 9 PageID# 2



as those terms are defined in Sections 3(3) and 3(37) of the Employee Retirement Income Security

Act of 1974, (ERISA), 29 U.S.C. §§ 1002(3) and (37). The National Pension Fund is established

and maintained by a Restated Agreement and Declaration of Trust and by Collective Bargaining

Agreement between United Association Local Union No. 551 and the Defendant. The National

Pension Fund is administered at 103 Oronoco Street, Alexandria, Virginia 22314.

               2.      Plaintiffs Trustees of the International Training Fund (hereinafter the

"International Training Fund") are the trustees of a multi-employer employee benefit plan as those

terms are defined in Sections 3(3) and 3(37) of the Employee Retirement Income Security Act of

1974, (ERISA), 29 U.S.C. §§ 1002(3) and (37). The International Training Fund is established and

maintained by a Restated Trust Agreement and by Collective Bargaining Agreement between United

Association Local Union No. 551 and the Defendant.            The International Training Fund is

administered at 103 Oronoco Street, Alexandria, Virginia 22314.

               3.      Defendant JLB Construction Enterprises, Inc. is a corporation existing under

the laws of the State of Illinois with an office located in Harrisburg, Illinois. Defendant transacts

business in the State of Illinois as a contractor or subcontractor in the plumbing and pipefitting

industry and at all times herein was an "employer in an industry affecting commerce" as defined in

Sections 501(1), (3) and 2(2) of the Labor-Management Relations Act (LMRA), 29 U.S.C.

§§ 142(1), (3) and 152(2); Sections 3(5), (9), (11), (12) and (14) of ERISA, 29 U.S.C. §§ 1002(5),

(9), (11), (12) and (14); and Section 3 of the Multiemployer Pension Plan Amendments Act of 1980,

29 U.S.C. § 1001a.

                                          JURISDICTION

               4.      This Court has jurisdiction of this action under Sections 502 and 515 of

ERISA, 29 U.S.C. §§ 1132 and 1145, and under Section 301 of LMRA, 29 U.S.C. § 185(a). This is

an action for breach of a Collective Bargaining Agreement between an employer and labor


                                                 2
Case 1:19-cv-00645-CMH-TCB Document 1 Filed 05/24/19 Page 3 of 9 PageID# 3



organizations representing employees in an industry affecting commerce, an action to collect

contributions due to an employee benefit plans under the terms of the Collective Bargaining

Agreements, and an action to enjoin the violation of the terms of employee benefit plans.

                                        COMMON FACTS

               5.      Defendant is signatory to the Collective Bargaining Agreement with United

Association Local Union No. 551 establishing the terms and conditions of employment for

journeymen and apprentice plumbers and pipefitters employed by the Defendant.

               6.      Pursuant to the Collective Bargaining Agreement, Defendant agreed to pay to

the National Pension Fund certain sums of money for each hour worked by employees of the

Defendant covered by the Collective Bargaining Agreement.

               7.      Pursuant to the Collective Bargaining Agreement, Defendant agreed to pay to

the International Training Fund certain sums of money for each hour worked by employees of the

Defendant covered by the Collective Bargaining Agreement.

               8.      Defendant employed certain employees covered under the Collective

Bargaining Agreement during this period and continuing.

                                      COUNT I
                    CONTRIBUTIONS TO THE NATIONAL PENSION FUND

               9.      Defendant has failed to make contributions due to the National Pension Fund

for work performed at Defendant’s request for the months of September 2018 through April 2019 on

behalf of members in Local 551’s jurisdiction.

               10.     Defendant has failed to submit reports and pay contributions to the

National Pension Fund for the months of September 2018 through April 2019; the amount of

contributions owed for these months is past due but unknown because of Defendant’s failure to

submit reports identifying hours worked and amounts owed.



                                                 3
Case 1:19-cv-00645-CMH-TCB Document 1 Filed 05/24/19 Page 4 of 9 PageID# 4



               11.    Pursuant to the terms of the Collective Bargaining Agreement, Defendant is

obligated to pay these contributions owed to the National Pension Fund.

               12.    Defendant is bound to the Restated Agreement and Declaration of Trust.

               13.    Pursuant to Article VI, Section 5 of the Restated Agreement and

Declaration of Trust establishing the National Pension Fund, an Employer who fails to pay the

amounts required by the Collective Bargaining Agreement on time shall be obligated to pay

liquidated damages as follows:

               . . . If an Employer has failed to pay the amounts due when such
               amounts become due and payable, that Employer shall be
               considered delinquent. The Trustees may assess liquidated
               damages against any delinquent employer in the amount of 10% of
               the amount due if payment is not received by the due date. . . .

               14.    Pursuant to this provision, Defendant is obligated to the National Pension

Fund for liquidated damages on unreported and unpaid contributions for the months of

September 2018 through April 2019.

               15.    Interest is owed on all delinquent contributions for the months of

September 2018 through April 2019 and will continue to accrue at the rate of 12% per annum

from the date due through the date of payment on all delinquent contributions.

               WHEREFORE, in Count I Plaintiff National Pension Fund prays for judgment as

follows:

               A.     For unpaid contributions due and owing to the Plaintiff, National Pension

Fund, for the period of September 2018 through April 2019 in an amount currently unknown due

to Defendant’s failure to timely submit reports identifying the amount owed, plus interest

assessed at the rate of 12% per annum from the date of delinquency until the date of payment as set

forth in the Trust Agreement, costs, and reasonable attorneys' fees, pursuant to 29 U.S.C. §

1132(g)(2) and 28 U.S.C. § 1961;


                                                 4
Case 1:19-cv-00645-CMH-TCB Document 1 Filed 05/24/19 Page 5 of 9 PageID# 5



               B.      For liquidated damages and interest owed on all unpaid and late paid

contributions from the date due through the date of payment, plus costs and reasonable attorneys’

fees pursuant to 29 U.S.C. § 1132(g);

               C.      For contributions to the National Pension Fund which become due after

the filing of this lawsuit and up to the date of judgment, plus interest, liquidated damages, costs

and attorneys’ fees pursuant to 29 U.S.C. § 1132(g)(2) and 28 U.S.C. § 1961;

               D.      For costs and attorneys’ fees pursuant to the Restated Agreement and

Declaration of Trust and 29 U.S.C. § 1132(g)(2) and 28 U.S.C. § 1961; and

               E.      For such further relief as the Court may deem appropriate.

                                  COUNT II
              CONTRIBUTIONS TO THE INTERNATIONAL TRAINING FUND

               16.     Plaintiffs hereby adopt, incorporate and restate in Count II paragraphs 1

through 15.

               17.     Defendant has failed to make contributions due to the International Training

Fund for work performed at Defendant’s request for the months of September 2018 through April

2019 on behalf of members in Local 551’s jurisdiction.

               18.     Defendant has failed to submit reports and pay contributions to the

National Pension Fund for the months of September 2018 through April 2019; the amount of

contributions owed for these months is past due but unknown because of Defendant’s failure to

submit reports identifying hours worked and amounts owed.

               19.     Pursuant to the terms of the Collective Bargaining Agreement, Defendant is

obligated to pay these contributions owed to the International Training Fund.

               20.     Defendant is bound to the Restated Agreement and Declaration of Trust

establishing the International Training Fund.



                                                 5
Case 1:19-cv-00645-CMH-TCB Document 1 Filed 05/24/19 Page 6 of 9 PageID# 6



               21.     Pursuant to Article VI, Section 6 of the Restated Trust Agreement

establishing the International Training Fund, an Employer who fails to pay the amounts required by

the Collective Bargaining Agreement on time shall be obligated to pay liquidated damages as

follows:

               . . . If an Employer does not file a report or make contributions
               within ten (10) calendar days of the due date, the following, in the
               discretion of the Trustees, will be added to and become a part of the
               amount due from the Employer: (1) liquidated damages for each
               monthly report or payment due in the amount of twenty percent
               (20%) of the amount due, plus interest from the date due to the date
               of payment at a rate of twelve percent (12%) per annum; . . .

               22.     Pursuant to this provision, Defendant is obligated to the International

Training Fund for liquidated damages on unreported and unpaid contributions for the months of

September 2018 through April 2019.

               23.     Interest is owed on all delinquent contributions for the months of

September 2018 through April 2019 and will continue to accrue at the rate of 12% per annum

from the date due through the date of payment on all delinquent contributions.

               WHEREFORE, Plaintiff International Training Fund prays for judgment as follows:

               A.      For unpaid contributions due and owing to the Plaintiff, International

Training Fund, for the period of September 2018 through April 2019 in an amount currently

unknown due to Defendant’s failure to timely submit reports identifying the amount owed, plus

interest assessed at the rate of 12% per annum from the date of delinquency until the date of

payment as set forth in the Trust Agreement, costs, and reasonable attorneys' fees, pursuant to 29

U.S.C. § 1132(g)(2) and 28 U.S.C. § 1961;

               B.      For liquidated damages and interest owed on all unpaid and late paid

contributions from the date due through the date of payment, plus costs and reasonable attorneys’

fees pursuant to 29 U.S.C. § 1132(g).


                                                6
Case 1:19-cv-00645-CMH-TCB Document 1 Filed 05/24/19 Page 7 of 9 PageID# 7



               C.      For contributions to the International Training Fund which become due after

the filing of this lawsuit and up to the date of judgment, plus interest, liquidated damages, costs and

attorneys’ fees pursuant to 29 U.S.C. § 1132(g)(2) and 28 U.S.C. § 1961.

               D.      For such further relief as the Court may deem appropriate.

                                             COUNT III

               24.     This Court has jurisdiction of this action under §§ 502(a)(3), (f), (g) and 515

of ERISA of 1974, 29 U.S.C. §§ 1132(a)(3), (f), (g) and 1145. This is an action to enjoin violations

of the terms of employee benefit plans.

               25.     Plaintiffs hereby adopt, incorporate and restate in Count III paragraphs 1

through 23.

               26.     Defendant, pursuant to the Restated Agreement and Declaration of Trust

establishing the National Pension Fund and the Restated Trust Agreement establishing the

International Training Fund, agreed to make timely contributions to the National Pension Fund and

the International Training Fund in the amounts and on the dates required by its Collective

Bargaining Agreement with United Association Local Union No. 551 in order to maintain the plan

of benefits provided through the National Pension Fund and the International Training Fund.

               27.     Defendant has repeatedly failed to submit timely reports or contributions to

the National Pension Fund and the International Training Fund in violation of the requirements of

the aforementioned Restated Agreement and Declaration of Trust of the National Pension Fund and

the Restated Trust Agreement of the International Training Fund.

               WHEREFORE, in Count III Plaintiff Funds pray for judgment as follows:




                                                  7
 Case 1:19-cv-00645-CMH-TCB Document 1 Filed 05/24/19 Page 8 of 9 PageID# 8



              A.      For a Court Order enjoining violations of the terms of the Plaintiff employee

benefit plans and requiring Defendant to submit timely contributions and reports to the Plaintiff

Funds.

              B.      For such further relief as the Court may deem appropriate.

                                                      Respectfully submitted,




                                             By:      /s/
                                                      John R. Harney, Bar No. 41520
                                                      Counsel for Plaintiff Funds
                                                      O'Donoghue & O'Donoghue LLP
                                                      5301 Wisconsin Ave., NW, Suite 800
                                                      Washington, DC 20016
                                                      Telephone No.: (202)362-0041
                                                      Facsimile No.: (202)362-2640
                                                      jharney@odonoghuelaw.com




                                            By:       /s/
                                                      Rebecca Richardson, Bar No. 80855
                                                      Counsel for Plaintiff Funds
                                                      O’Donoghue & O’Donoghue LLP
                                                      5301 Wisconsin Ave., NW, Suite 800
                                                      Washington, DC 20015
                                                      Telephone No.: (202)362-0041
                                                      Facsimile No.: (202)362-2640
                                                      rrichardson@odonoghuelaw.com

326707_1




                                                  8
 Case 1:19-cv-00645-CMH-TCB Document 1 Filed 05/24/19 Page 9 of 9 PageID# 9



                                   CERTIFICATE OF SERVICE


               This is to certify that a copy of the foregoing Complaint has been served by certified

mail, as required by 502(h) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. §

1132(h) this 24th day of May, 2019 on the following:


               The Office of Division Counsel
               Associate Chief Counsel (TE/GE) CC:TEGE
               Room 4300
               1111 Constitution Avenue
               Washington, DC 20224

               Attention: Employee Plans

               Secretary of Labor
               200 Constitution Ave., N.W.
               Washington, DC 20210

               Attention: Assistant Solicitor for
                      Plan Benefits Security




                                                       /s/______________________________
                                                       Rebecca Richardson, Bar No. 80855
                                                       Counsel for Plaintiff Funds
                                                       O'Donoghue & O'Donoghue LLP
                                                       5301 Wisconsin Ave., NW, Suite 800
                                                       Washington, DC 20016
                                                       Telephone No.: (202)362-0041
                                                       Facsimile No.: (202)362-2640
                                                       jharney@odonoghuelaw.com

326707_1
